Citation Nr: 0310331	
Decision Date: 05/29/03    Archive Date: 06/02/03

DOCKET NO.  96-13 875A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for 
Meniere's disease, for the period after June 9, 1989.

2.  Entitlement to a rating in excess of 50 percent for 
dysthymic disorder, for the period after June 9, 1989.

3.  Entitlement to an effective date prior to June 9, 1989 
for the grant of service connection for Meniere's disease and 
dysthymic disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, and his physician


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to June 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, Puerto Rico (RO).  The issues of entitlement to a 
rating in excess of 60 percent for Meniere's disease, for the 
period after June 9, 1989, and entitlement to an effective 
date prior to June 9, 1989 for the grant of service 
connection for Meniere's disease and dysthymic disorder, will 
be addressed in the Remand appended to this decision.

As discussed further below, this Board decision only 
addresses the propriety of the rating assigned to the 
veteran's dysthymic disorder for the period after June 9, 
1989.  If, upon remand, the RO assigns a disability 
evaluation for this disorder prior to June 9, 1989, and the 
veteran disagrees with that rating, he is advised that if he 
wishes the Board to consider that matter, he must submit a 
timely notice of disagreement and after a statement of the 
case is issued, a timely substantive appeal.  





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's dysthymic disorder is predominantly 
manifested by anxiety, depression, sleep impairment, and poor 
memory.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
dysthymic disorder have not been met.  38 U.S.C.A. § 1155, 
5103A (Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), 4.1-4.14, 4.130, Diagnostic Code 9433 (1996 & 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits, and redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A (West Supp. 2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In the present case, the veteran was 
informed of the evidence needed to substantiate his claim by 
means of the discussions in the August 1995 rating decision, 
the January 1996 Statement of the Case, and the February 
1997, November 1997, and June 2002 Supplemental Statements of 
the Case.

In the rating decision, the veteran was informed of the basis 
for the denial of his claim for a higher rating.  In the 
Statement of the Case and Supplemental Statements of the 
Case, the RO notified the veteran of all regulations 
pertinent to his claim, informed him of the reasons for the 
denial, and provided him with additional opportunities to 
present evidence and argument in support of his claim.  In 
addition, the September 2001 Board remand and an October 2001 
letter from the RO specifically advised the veteran of the 
provisions of the VCAA, including the respective duties of 
the veteran and the VA in obtaining evidence.  Therefore, the 
Board finds that the rating decision, Statement of the Case, 
Supplemental Statements of the Case, and related letters 
provided to the veteran specifically satisfy the notice 
requirements of 38 U.S.C.A. § 5103 of the new statute. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002).  Here, the RO afforded 
the veteran VA examinations and considered several private 
medical reports.  The veteran reported no VA treatment.  In 
addition, the veteran presented testimony at a personal 
hearing before the RO.  Finally, the Board remanded the 
matter for additional development that was accomplished by 
the RO.  Therefore, the Board finds that the RO has done 
everything reasonably possible to assist the veteran and that 
no further action is necessary to meet the requirements of 
the VCAA.

The veteran alleges that his psychiatric disorder is more 
disabling than currently evaluated.  The record shows that 
the RO granted service connection for dysthymic disorder in 
the August 1995 rating decision and assigned a 50 percent 
disability evaluation effective from June 1989.  The veteran 
disagreed with this initial evaluation and the present appeal 
ensued.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civilian occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate Diagnostic Codes identify 
various disabilities.  Where there is a question as to which 
of two disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2002).

When the assignment of an initial rating award is at issue, 
VA must consider all evidence of the veteran's disability as 
is necessary to evaluate the severity from the effective date 
of service connection through the present.

In relation to the present appeal, Francisco E. Bibiloni, 
M.D., an ear, nose, and throat surgeon, submitted a report in 
January 1990.  He stated that the veteran had a severe 
neurosis manifested by upset stomach, loss of control, high 
resting pulse, restlessness, and worries.  In a March 1992 
medical evaluation report, Dr. Bibiloni stated that the 
veteran's psychiatric symptoms included hostility, low 
tolerance and frustration levels, poor interpersonal 
relations, and low self-esteem.  

In an October 1992 psychiatric report, Jose A. Juarbe, M.D., 
described the veteran as referential, evasive, highly 
suspicious, and bewildered.  He exhibited low self-esteem, 
and feelings of worthlessness and hopelessness.  The veteran 
lived with constant anhedonia and suicidal ruminations.  He 
had poor interpersonal relations, no social or industrial 
adaptability, and was unable to cope with stressful 
situations.  Dr. Juarbe opined that the veteran had major 
recurrent depression with psychotic features and that the 
overall prognosis was very severe.

At a February 1993 VA examination, the veteran presented as 
alert and oriented.  He reported private psychiatric 
treatment with Dr. Juarbe and the use of prescription 
medication.  He complained of loss of interest and energy, 
poor sleep, hearing noises, and poor memory and 
concentration.  The veteran expressed that he wished that he 
were dead.  He remained isolated at home except for religious 
activities.  He exhibited a depressed mood and a blunted 
affect.  He had good attention and impulse control, and fair 
concentration, insight, and judgment.  Speech was clear and 
coherent.  There was no evidence of hallucinations or 
suicidal or homicidal ideations.  The veteran was diagnosed 
with dysthymia secondary to Meniere's disease.

Dr. Cubano performed a psychiatric evaluation in October 
1995.  The veteran presented as oriented with a depressed 
affect.  He appeared anxious, very tense, pessimistic, and 
suspicious.  He expressed feelings of worthlessness and 
complained of insomnia and bad dreams.  The veteran reported 
the occurrence of frequent auditory and visual 
hallucinations, and of suicidal ruminations in the past.  
Insight and judgment were very poor.  The veteran was 
diagnosed with chronic schizophrenia with paranoid features.  
Dr. Cubano found that the veteran was rendered permanently 
and totally disabled due to his severe psychiatric symptoms.  

In a March 1996 report, Dr. Bibiloni opined that the veteran 
was unemployable due to his service-connected Meniere's 
disease and psychiatric disorder.  That same month, Juan J. 
Felix Reyes, M.D., an orthopedic surgeon, stated that he was 
the veteran's family doctor.  He opined that the veteran was 
totally disabled from substantially gainful occupation due to 
his Meniere's disease and psychiatric disorder.

At his personal hearing before the RO in April 1996, the 
veteran testified that he regularly saw a psychiatrist and 
that he used medication.  His wife gave him the medication 
and handled the finances because he was forgetful.  He 
claimed that his psychiatric condition had worsened since 
1993.  Dr. Bibiloni testified that he had been treating the 
veteran for 19 years.  He opined that the veteran was totally 
disabled due to his Meniere's disease and psychiatric 
disorder.  He believed that the veteran was at risk for 
suicidal ideations and aggressive behavior.  

At an October 1996 VA examination, the veteran complained 
that he felt useless and wanted to be alone.  He reported 
that he stayed in his room and prayed.  He was angry that he 
had to depend on his wife and he prayed that God would take 
him away.  The veteran presented as oriented and adequately 
dressed and groomed.  The examiner observed an adequate 
affect and a depressed and frustrated mood.  The veteran had 
a sad facial expression but was aware of the interview 
situation and was passively cooperative.  He was depressed, 
isolated, and avoidant of others.  There was no evidence of 
delusions or hallucinations.  The veteran reported that he 
had no energy to do anything other than go to church.  He 
expressed death wishes but no actual suicidal plans or overt 
homicidal ideas.  Memory and insight were poor.  Judgment was 
fair and intellectual functioning was average with diminished 
capacity to retain and recall information.  The veteran was 
diagnosed with chronic dysthymia and assigned a Global 
Assessment of Functioning (GAF) score of 51-55.

In May 1997, Dr. Cubano submitted a psychiatric medical 
opinion.  He reviewed the onset and history of the veteran's 
psychiatric disorder.  He opined that the veteran's 
psychiatric disorder had progressed to severe symptomatology 
and that the veteran had been permanently and totally 
disabled from gainful employment for the past 30 years. 

At a January 2002 VA examination, the examiner noted that he 
had reviewed the claims file.  The veteran reported private 
psychiatric treatment with Dr. Cubano and unemployment since 
1969.  The veteran complained that the noise he heard due to 
the Meniere's disease made him nervous and irritable.  He had 
loss of balance and multiple falls due to his Meniere's 
disease.  He had problems with memory and stayed home except 
for church.  He slept for short periods of time and prayed.  
His wife managed all of his affairs.  

Upon mental status examination, the veteran presented as 
oriented and well groomed.  He exhibited an anxious and 
depressed mood and a constricted affect.  Attention, 
concentration, insight, and judgment were fair.  Speech was 
clear and coherent, but memory was very poor.  There was no 
evidence of hallucinations or suicidal ideations.  The 
veteran exhibited good impulse control.  The veteran was 
diagnosed with dysthymia and vascular dementia and assigned a 
GAF score of 50.  The examiner commented that the veteran had 
severe limitation in all capacities due to his organic 
conditions and that he needed the assistance and supervision 
of his wife for all activities.

During the pendency of this appeal, the criteria for 
diagnosing and evaluating psychiatric disorders were changed.  
When a law or regulation changes while a case is pending, the 
version most favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The effective date rule 
established by 38 U.S.C.A. § 5110(g), however, prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.  Thus, as the 
criteria for diagnosing and evaluating psychiatric disorders 
were revised effective November 7, 1996, any increase in 
disability based on the revised criteria cannot become 
effective prior to that date.

The veteran's dysthymic disorder has been assigned a 50 
percent schedular disability evaluation pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9433.  Under the former criteria for 
Diagnostic Code 9433, a 50 percent evaluation was warranted 
where the ability to establish or maintain effective or 
favorable relationships with people was considerably impaired 
and, by reason of the psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels were so 
reduced as to result in considerable industrial impairment.

A 70 percent evaluation was warranted where ability to 
establish or maintain effective or favorable relationships 
with people was severely impaired and the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to maintain or retain 
employment.  A 100 percent evaluation required that the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community; psychoneurotic symptomatology bordering on gross 
repudiation of reality; or demonstrable inability to obtain 
or retain employment.  38 C.F.R. § 4.130, Diagnostic Code 
9433 (1996).

Under the rating criteria effective November 7, 1996, a 50 
percent evaluation is warranted when symptomatology causes 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted where symptomatology 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation, obsessional rituals which interfere with 
routine activities, speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9433 (2002).

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 50 percent for dysthymic disorder 
under either the former or the revised rating criteria for 
the period after June 9, 1989.  In making this finding, the 
Board acknowledges that the evidence of record contains 
significant differences between the VA examination findings 
and the opinions of the private physicians.  

However, the Board observes that the private physicians who 
found the veteran to be unemployable generally related his 
unemployability to both his Meniere's disease and his 
psychiatric disorder.  Although the private physicians opined 
that the veteran's psychiatric symptoms are severe, the 
record contains no evidence that the veteran's psychiatric 
disorder has solely caused his total occupational and social 
impairment.  Rather, the veteran's isolation in his home and 
dependence upon his wife appear to be directly related to the 
manifestations of the Meniere's disease.  In this regard, the 
Board notes that the RO has previously granted the veteran a 
total evaluation based on individual unemployability due to 
service-connected disabilities, which rating has been in 
effect from February 1996.  

Further, the objective findings of the VA examinations did 
not include the symptoms necessary for a 70 or 100 percent 
evaluation under the rating criteria.  The veteran's 
predominant symptoms consisted of depression and poor memory.  
The veteran did not exhibit symptoms such as obsessional 
rituals, illogical speech, impaired impulse control, spatial 
disorientation, or neglect of personal appearance and 
hygiene.  He also exhibited no impairment in thought 
processes or communication, grossly inappropriate behavior, 
persistent danger of hurting self or others, disorientation 
to time or place, or memory loss for his own name or the 
names of close relatives.  In addition, the VA examiners 
assigned GAF scores generally representative of only moderate 
impairment.  Accordingly, the appeal is denied. 


ORDER

A rating in excess of 50 percent for dysthymic disorder, for 
the period after June 9, 1989, is denied.


REMAND

A preliminary review of the record discloses that additional 
action by the RO is necessary before the Board may proceed 
further with appellate review of the issues of a rating in 
excess of 60 percent for Meniere's disease, for the period 
after June 9, 1989, and an effective date prior to June 9, 
1989 for the grant of service connection for Meniere's 
disease and dysthymic disorder.

Historically, the record shows that the Board issued a 
decision on February 2, 1983 that denied service connection 
for Meniere's disease and a psychiatric disorder.  Several 
subsequent rating decisions and Board decisions also denied 
these claims.  

In May 1995, the Board issued a decision that granted service 
connection for Meniere's disease and dysthymic disorder.  
Consequently, an August 1995 rating decision assigned a 50 
percent disability evaluation for dysthymic disorder and a 60 
percent disability evaluation for Meniere's disease, with an 
effective date of June 9, 1989.  The veteran appealed the 
assigned disability evaluations and the assigned effective 
date to the Board.  In addition, the veteran contended that 
the Board had committed clear and unmistakable error in its 
earlier denials of service connection for Meniere's disease 
and dysthymic disorder.

In September 2001, the Board issued a decision that held that 
it had committed clear and unmistakable error in the February 
2, 1983 denial of service connection for Meniere's disease 
and a psychiatric disorder.  In a separate remand, also dated 
in September 2001, the Board remanded the issues of 
entitlement to higher evaluations for Meniere's disease and 
dysthymic disorder, and entitlement to an effective date 
prior to June 9, 1989.  The Board directed the RO, in part, 
to reevaluate the veteran's claims for higher evaluations 
according to the revised criteria for hearing and psychiatric 
disorders.  Moreover, due to the Board's finding of clear and 
unmistakable error in its February 1983 decision, the RO was 
directed to readjudicate the veteran's earlier effective date 
claim and to assign an effective date in accordance with the 
Board's decision.

Thereafter, the RO issued a Supplemental Statement of the 
Case in June 2002 that denied higher evaluations for the 
veteran's Meniere's disease and dysthymic disorder.  However, 
the Supplemental Statement of the Case failed to reflect that 
the RO evaluated the veteran's Meniere's disease under both 
the former and the revised criteria for hearing disorders.  
Moreover, the Supplemental Statement of the Case did not 
address the issue of an earlier effective date and the record 
contains no indication that the RO readjudicated the 
effective date in accordance with the Board's finding of 
clear and unmistakable error of its February 1983 decision.

Finally, the Board notes that the development and 
consideration of new evidence must be accomplished by the RO.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304,-7305,-7316 (Fed. Cir. May 1, 2003).  Therefore, 
in order to give the veteran every consideration with respect 
to the present appeal, it is the opinion of the Board that 
further development of the case is warranted.  Accordingly, 
this case is REMANDED for the following actions:


1.  The RO must comply with all provisions of the 
Veterans Claims Assistance Act of 2000.  See 38 
U.S.C. § 5103A (West Supp. 2002).  In particular, 
the RO must notify the veteran of evidence and 
information necessary to substantiate his claims 
and inform him whether he or VA bears the burden of 
producing or obtaining that information or 
evidence.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  In light of the Board's September 2001 decision 
that found error in the February 1983 denial of 
service connection for Meniere's disease and 
service connection for a psychiatric disorder, and 
the instructions contained in the Board's September 
2001 Remand, the RO should readjudicate the issue 
of entitlement to an effective date prior to June 
9, 1989 for the grant of service connection for 
Meniere's disease and dysthymic disorder.   

3.  Then, the RO must assign disability ratings for 
the Meniere's disease and the dysthymic disorder 
from the effective date of service connection to 
June 9, 1989.  If the veteran disagrees with any 
such rating, and he wishes the Board to consider 
that matter, he must submit a timely notice of 
disagreement, and after a statement of the case is 
issued, a timely substantive appeal.  

4.  The RO also should readjudicate the issue of 
entitlement to a higher rating for Meniere's 
disease for the period after June 9, 1989.  During 
the pendency of this appeal, the criteria for 
evaluating Meniere's disease were changed.  Mindful 
of this, and of the law and regulations governing 
the assignment of effective dates based on revised 
rating criteria, the RO must apply both the former 
and the revised criteria in readjudicating the 
veteran's claim for an increased evaluation.  

5.  If the claim for a rating in excess of 50 
percent for Meniere's disease after June 1989 
continues to be denied, or otherwise remains 
unsatisfactory to the veteran, and/or if the 
effective dates assigned for service connection for 
the disabilities at issue remain unsatisfactory to 
the veteran, he and his representative should be 
furnished a Supplemental Statement of the Case.  
That document should include notice of all relevant 
actions taken on the claims for benefits, a summary 
of the evidence pertinent to the issues on appeal, 
and the applicable law and regulations.  After the 
appropriate period of time in which to respond has 
been provided, the case should be returned to the 
Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



______________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



